DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 6, 2021 has been entered. Claims 1 – 20 are pending and have been examined. 
Response to Amendments
In the reply filed 4/6/2021, claims 1, 8 and 15 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments on pages 8 – 11, that prior art does not teach, “responsive to the signature verification being performed on the new entry and the common block being identified as having more than one entry with a hash signed by a same member, designate one or more previously received entries as verified for committal to the blockchain without performing a signature verification on the one or more previously received entries.” Examiner has considered and is substantively responding to applicant’s remarks below. Acar [0023] teaches, “Yet further, at the time the log entries written by a particular service instance 102 need to be audited/verified, log chain verification service 114 can retrieve the log chain created by service instance 102 from log store 106 and verify the digital signature of each node in the log chain (blocks 218 and 220).  In embodiments where the node was signed using a symmetric log key K.sub.j, this can involve communicating with key management service 108 to retrieve master key K.sub.m, deriving the symmetric key from master key K.sub.m (using, e.g., the key derivation metadata included in the node header), and executing a signature verification function using the symmetric key.  Alternatively, log chain verification service 114 can pass the key derivation metadata to key management service 108, which can derive the symmetric key using K.sub.m and the provided metadata and return the derived symmetric key to log chain verification service 114 for signature verification.  In embodiments where the node was signed using an asymmetric (private) log key K.sub.j, this can involve retrieving the corresponding public key (which may be included in the node header) and executing a signature verification function using the public key.  If the node signatures can be verified, log chain verification service 114 can determine that the cryptographic chain linking is intact and thus conclude with a high degree of confidence than the log entries in the log chain are correct and complete (i.e., have not been altered) (block 222).”  Here, the signature verification is similarly performed on log chain entries. Therefore, examiner is not persuaded. 
Applicant argues on page 8, that examiner 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Acar et al., U.S. Patent Application Publication No.: 2018/0337772 (Hereinafter “Acar”), and further in view of Tran et al., U.S. Patent Application Publication No.: 2018/0264347 (Hereinafter “Tran”).
Regarding claim 1, Acar teaches, a system, comprising:
a computing node in a network, the computing node configured to (Acar [0064]: verification server 116 of Fig. 1 … computer system 800 … and a network interface subsystem 816): 
identify a new entry for committal to a block chain of the network (Acar [0041]: Starting with block 402, log chain library 112 can be invoked by service instance 102 at a time service instance 102 is ready to write a new log entry L to log store 106.  As part of this invocation, log chain library 112 can receive the content (i.e., payload) of log entry L.); 
receive one or more new entry signatures to approve the new entry, wherein the one or more new entry signatures each comprise a signature of the new entry and hashes of previously signed entries for a common block of the blockchain (Acar [0022]: Further, at the time each service instance 102 is ready to write a new log entry, log chain library 112 of the service instance can generate, from the service instance's service key K.sub.i, a log key K.sub.j that is specific to the log entry (block 206). …   Log chain library 112 can subsequently sign the log chain node using log key K.sub.j and an appropriate digital signature function (block 210), add the resulting digital signature to the log chain node (block 212), and save the log chain node to log store 106, thereby completing the log write operation (block 214).);
verify the one or more new entry signatures for committal to the block chain by a signature verification of the new entry (Acar [0049]: In this case, at the time of verifying the integrity of the log chain node, log chain verification service 114 will generally need to provide  node header to key management service 108 (or a separate "oracle" with access to secret master key K.sub.m), which in turn can derive the log key from the metadata and K.sub.m and return the log key to log chain verification service 114 for signature verification.);
identify that the common block has more than one entry with a hash signed by a same member of the block chain network (Acar [0061]: At block 702, the log stitching task can first identify a plurality of verified log chains that are related to each other (i.e., were generated by the same service instance 102) by looking at the service instance identifiers included in the log chain node headers.); and
Acar does not clearly teach, responsive to the signature verification being performed on the new entry and the common block being identified as having more than one entry with a hash signed by a same member, designate one or more previously received entries as verified for committal to the blockchain without performing a signature verification on the one or more previously received entries. However, Tran [0389-0390] teaches, “Additional data linked to a secured transaction may be incorporated in blocks in the block chain; for instance, data may be incorporated in one or more fields recognized by block chain protocols that permit a person or computer forming a transaction to insert additional data in the block chain.  In some embodiments, additional data is incorporated in an unspendable transaction field.  For instance, the data may be incorporated in an OP RETURN within the Bitcoin block chain.  In other embodiments, additional data is incorporated in one signature of a multi-signature transaction.  In an embodiment, a multi-signature transaction is a secured transaction to two or more addresses.  In some embodiments, the two or more addresses are hashed together to form a single address, which is signed in the digital signature of the secured transaction.  In other two or more addresses are concatenated.  In some embodiments, the two or more addresses may be combined by a more complicated process, such as the creation of a merkle tree as described below. … In an embodiment, verification of a transaction filed in the alternative chain involves first locating the transaction in the alternative chain, verifying its digital signature, and verifying each hash between that location and the blockchain block (for instance by verifying each hash in the merkle tree from the leaf corresponding to the transaction to the root), verifying the hash of the block incorporating the alternative chain, and then verifying the block up the block chain as described above.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Acar et al., to the Tran et al.’s system by adding the feature of signature verification. Ordinary skilled artisan would have been motivated to do so to provide Acar’s system with enhanced block chain transactions (Tran [0387-0390]). In addition, both references (Acar and Tran) teach features that are analogous art and they are directed to the same field of endeavor, such as smart chain. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the system of claim 1, wherein the hashes of the previously signed entries for the common block are included in a payload portion of the signature of the new entry (Acar [0049]: Log chain library 112 can then digitally sign the contents of the log chain node (e.g., the hash, the log payload, and the metadata header) using log key K.sub.j and add the resulting digital signature to the log chain node (blocks 408 and 410).  As discussed with respect to FIG. 2, this signing step can be performed using either a symmetric key approach or an asymmetric key approach.  With the symmetric key approach, log chain library 112 can input log key K.sub.j and the contents of the log chain node to, e.g., a message authentication code digital signature algorithm A.sub.mac in order to generate the node signature.  In this case, at the time of verifying the integrity of the log chain node, log chain verification service 114 will generally need to provide the key derivation metadata included in the node header to key management service 108 (or a separate "oracle" with access to secret master key K.sub.m), which in turn can derive the log key from the metadata and K.sub.m and return the log key to log chain verification service 114 for signature verification.).
Regarding claim 3, the system of claim 1, wherein the computing node is further configured to forward the new entry to one or more endorser peers in the network (Tran [0205]: A coordinator of the two-phase commitment is, in some embodiments, a trusted node, for example a node that both traders mutually agree to have act as coordinator (including each other).  In additional and/or alternative embodiments, the coordinator is elected based on the network protocol.  For example, a node can be elected as coordinator based on random or pseudo-random token exchange, uptime, number of validated transactions sent, or other qualifier.  Regardless of the coordinator, after each node is committed, appropriate transaction messages are broadcast to transfer Blockchain token ownership.).
Regarding claim 4, the system of claim 3, wherein the endorser peers each have local cache memories to store the hashes of the previously signed entries for the common block (Tran [0293]: When Provider 1 adds a record for a new patient, using the GRLT on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT entries.  If the cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull information from Provider 2 and/or supplement the information known to Provider 2 with hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 5, the system of claim 3, wherein the local cache memories are erased when the common block is completed and a new block is initiated (Tran [0293]: When Provider 1 adds a record for a new patient, using the GRLT on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT entries.  If the cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a broadcast requesting institutions who handles the patient identity string or the blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull information from Provider 2 and/or supplement the information known to Provider 2 with hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 6, the system of claim 1, wherein the computing node is further configured to forward the new entry signatures from the endorser peers with the hashes of the previously signed entries (Tran [0293]: When Provider 1 adds a record for a new patient, blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT entries.  If the cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a broadcast requesting institutions who handles the patient identity string or the blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull information from Provider 2 and/or supplement the information known to Provider 2 with hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 7, the system of claim 1, wherein, when the computing node is to verify the one or more new entry signatures for commital the computing node is further configured to: perform multiple iterations of verifying (MIV), wherein MIV < a total number of verified entries (VE) (Acar [0022]: Log chain library 112 can subsequently sign the log chain node using log key K.sub.j and an appropriate digital signature function (block 210), add the resulting digital signature to the log chain node (block 212), and save the log chain node to log store 106, thereby completing the log write operation (block 214).  Although not explicitly shown, log chain library 112 can repeat these steps for additional log entries generated by service instance 102, resulting in a chain of multiple log chain nodes (e.g., log chain 216 shown in log store 106) that are cryptographically linked to each other via the previous node hash included in each node.).
Regarding claim 8, Acar teaches, a method, comprising: 
identifying, by a node in a blockchain network, a new entry for committal to blockchain of the blockchain network (Acar [0041]: Starting with block 402, log chain library 112 can be invoked by service instance 102 at a time service instance 102 is ready to write a new log entry L to log store 106.  As part of this invocation, log chain library 112 can receive the content (i.e., payload) of log entry L.); 
receiving, by the node, one or more new entry signatures to approve the new entry, wherein the one or more new entry signatures each comprise a signature of the new entry and hashes of previously signed entries for a common block of the blockchain (Acar [0022]: Further, at the time each service instance 102 is ready to write a new log entry, log chain library 112 of the service instance can generate, from the service instance's service key K.sub.i, a log key K.sub.j that is specific to the log entry (block 206). …   Log chain library 112 can subsequently sign the log chain node using log key K.sub.j and an appropriate digital signature function (block 210), add the resulting digital signature to the log chain node (block 212), and save the log chain node to log store 106, thereby completing the log write operation (block 214).);
verifying, by the node, the one or more new entry signatures for committal to the blockchain by a signature verification of the new entry (Acar [0049]: In this case, at the time of verifying the integrity of the log chain node, log chain verification service 114 will generally need to provide the key derivation metadata included in the node header to key management service 108 (or a separate "oracle" with access to secret master key K.sub.m), which in turn can derive the log key from the metadata and K.sub.m and return the log key to log chain verification service 114 for signature verification.);
identifying, by the node, that the common block has more than one entry with a hash signed by a same member (Acar [0061]: At block 702, the log stitching task can first identify a plurality of verified log chains that are related to each other (i.e., were generated by the same service instance 102) by looking at the service instance identifiers included in the log chain node headers.); and
Acar does not clearly teach, responsive to the signature verification being performed on the new entry and determining the common block has more than one entry with a hash signed by a same member, designating, by the node, one or more previously received entries as verified for committal to the blockchain without performing a signature verification on the one or more previously received entries. However, Tran [0389-0390] teaches, “Additional data linked to a secured transaction may be incorporated in blocks in the block chain; for instance, data may be incorporated in one or more fields recognized by block chain protocols that permit a person or computer forming a transaction to insert additional data in the block chain.  In some embodiments, additional data is incorporated in an unspendable transaction field.  For instance, the data may be incorporated in an OP RETURN within the Bitcoin block chain.  In other embodiments, additional data is incorporated in one signature of a multi-signature transaction.  In an embodiment, a multi-signature transaction is a secured transaction to two or more addresses.  In some embodiments, the two or more addresses are hashed together to form a single address, which is signed in the digital signature of the secured transaction.  In other embodiments, the two or more addresses are concatenated.  In some embodiments, the two or more addresses may be combined by a more complicated process, such as the creation of a merkle tree as described below. … In an embodiment, verification of a transaction filed in the alternative chain involves first locating the transaction in the alternative chain, verifying its digital signature, and verifying each hash between that location and the blockchain block (for instance by verifying each hash in the merkle tree from the leaf corresponding to the transaction to the root), verifying the hash of the block incorporating the alternative chain, and then verifying the block up the block chain as described above.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Acar et al., to the Tran et al.’s system by adding the feature of signature verification. Ordinary skilled artisan would have been motivated to do so to provide Acar’s system with enhanced block chain transactions (Tran [0387-0390]). In addition, both references (Acar and Tran) teach features that are analogous art and they are directed to the same field of endeavor, such as smart chain. This close relation suggests a high expectation of success when combined.
Regarding claim 9, the method of claim 8, wherein the hashes of the previously signed entries for the common block are included in a payload portion of the signature of the new entry (Acar [0049]: Log chain library 112 can then digitally sign the contents of the log chain node (e.g., the hash, the log payload, and the metadata header) using log key K.sub.j and add the resulting digital signature to the log chain node (blocks 408 and 410).  As discussed with respect to FIG. 2, this signing step can be performed using either a symmetric key approach or an asymmetric key approach.  With the symmetric key approach, log chain library 112 can input log key K.sub.j and the contents of the log chain node to, e.g., a message authentication code (MAC)-based digital signature algorithm A.sub.mac in order to generate the node signature.  In this case, at the time of verifying the integrity of the log chain node, log chain verification service 114 will generally need to provide the key derivation metadata included in the node header to key management service 108 (or a separate "oracle" with access to secret master key log chain verification service 114 for signature verification.).
Regarding claim 10, the method of claim 8, further comprising:
forwarding the new entry to one or more endorser peers in the network (Tran [0205]: A coordinator of the two-phase commitment is, in some embodiments, a trusted node, for example a node that both traders mutually agree to have act as coordinator (including each other).  In additional and/or alternative embodiments, the coordinator is elected based on the network protocol.  For example, a node can be elected as coordinator based on random or pseudo-random token exchange, uptime, number of validated transactions sent, or other qualifier.  Regardless of the coordinator, after each node is committed, appropriate transaction messages are broadcast to transfer Blockchain token ownership.).
Regarding claim 11, the method of claim 10, wherein the endorser peers each have local cache memories to store the hashes of the previously signed entries for the common block (Tran [0293]: When Provider 1 adds a record for a new patient, using the GRLT on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT entries.  If the cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a broadcast requesting institutions who handles the patient identity string or the blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull information from Provider 2 and/or  hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 12, the method of claim 10, further comprising: 
erasing the local cache memories when the common block is completed and a new block is initiated (Tran [0293]: When Provider 1 adds a record for a new patient, using the GRLT on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT entries.  If the cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a broadcast requesting institutions who handles the patient identity string or the blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull information from Provider 2 and/or supplement the information known to Provider 2 with hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 13, the method of claim 8, further comprising:
forwarding the new entry signatures from the endorser peers with the hashes of the previously signed entries  (Tran [0293]: When Provider 1 adds a record for a new patient, using the GRLT on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT  cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a broadcast requesting institutions who handles the patient identity string or the blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull information from Provider 2 and/or supplement the information known to Provider 2 with hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 14, the method of claim 8, wherein verifying the one or more new entry signatures for committal further comprises:
performing multiple iterations of verifying (MIV), wherein MIV < a total number of verified entries (VE) (Acar [0022]: Log chain library 112 can subsequently sign the log chain node using log key K.sub.j and an appropriate digital signature function (block 210), add the resulting digital signature to the log chain node (block 212), and save the log chain node to log store 106, thereby completing the log write operation (block 214).  Although not explicitly shown, log chain library 112 can repeat these steps for additional log entries generated by service instance 102, resulting in a chain of multiple log chain nodes (e.g., log chain 216 shown in log store 106) that are cryptographically linked to each other via the previous node hash included in each node.).
Regarding claim 15, Acar teaches, a non-transitory computer readable storage medium storing one or more instructions that when read by a processor cause the processor to perform:
receiving one or more new entry signatures to approve the new entry (Acar [0041]: Starting with block 402, log chain library 112 can be invoked by service instance 102 at a time  write a new log entry L to log store 106.  As part of this invocation, log chain library 112 can receive the content (i.e., payload) of log entry L.), 
wherein the one or more new entry signatures each comprise a signature of the new entry and hashes of previously signed entries for a common block of the blockchain (Acar [0022]: Further, at the time each service instance 102 is ready to write a new log entry, log chain library 112 of the service instance can generate, from the service instance's service key K.sub.i, a log key K.sub.j that is specific to the log entry (block 206). …   Log chain library 112 can subsequently sign the log chain node using log key K.sub.j and an appropriate digital signature function (block 210), add the resulting digital signature to the log chain node (block 212), and save the log chain node to log store 106, thereby completing the log write operation (block 214).);
verifying the one or more new entry signatures for committal to the blockchain by performing a signature verification of the new entry (Acar [0049]: In this case, at the time of verifying the integrity of the log chain node, log chain verification service 114 will generally need to provide the key derivation metadata included in the node header to key management service 108 (or a separate "oracle" with access to secret master key K.sub.m), which in turn can derive the log key from the metadata and K.sub.m and return the log key to log chain verification service 114 for signature verification.);
identifying that the common block has more than one entry with a hash signed by a same member (Acar [0061]: At block 702, the log stitching task can first identify a plurality of verified log chains that are related to each other (i.e., were generated by the same service instance 102) by looking at the service instance identifiers included in the log chain node headers.); and
responsive to the signature verification being performed on the new entry and determining the common block has more than one entry with a hash signed by a same member, designating one or more previously received entries as verified for committal to the blockchain without performing a signature verification on the one or more previously received entries. However, Tran [0389-0390] teaches, “Additional data linked to a secured transaction may be incorporated in blocks in the block chain; for instance, data may be incorporated in one or more fields recognized by block chain protocols that permit a person or computer forming a transaction to insert additional data in the block chain.  In some embodiments, additional data is incorporated in an unspendable transaction field.  For instance, the data may be incorporated in an OP RETURN within the Bitcoin block chain.  In other embodiments, additional data is incorporated in one signature of a multi-signature transaction.  In an embodiment, a multi-signature transaction is a secured transaction to two or more addresses.  In some embodiments, the two or more addresses are hashed together to form a single address, which is signed in the digital signature of the secured transaction.  In other embodiments, the two or more addresses are concatenated.  In some embodiments, the two or more addresses may be combined by a more complicated process, such as the creation of a merkle tree as described below. … In an embodiment, verification of a transaction filed in the alternative chain involves first locating the transaction in the alternative chain, verifying its digital signature, and verifying each hash between that location and the blockchain block (for instance by verifying each hash in the merkle tree from the leaf corresponding to the transaction to the root), verifying the hash of the block incorporating the alternative chain, and then verifying the block up the block chain as described above.).
Acar et al., to the Tran et al.’s system by adding the feature of signature verification. Ordinary skilled artisan would have been motivated to do so to provide Acar’s system with enhanced block chain transactions (Tran [0387-0390]). In addition, both references (Acar and Tran) teach features that are analogous art and they are directed to the same field of endeavor, such as smart chain. This close relation suggests a high expectation of success when combined.
Regarding claim 16, the non-transitory computer readable storage medium of claim 15, wherein the hashes of the previously signed entries for the common block are included in a payload portion of the signature of the new entry (Acar [0049]: Log chain library 112 can then digitally sign the contents of the log chain node (e.g., the hash, the log payload, and the metadata header) using log key K.sub.j and add the resulting digital signature to the log chain node (blocks 408 and 410).  As discussed with respect to FIG. 2, this signing step can be performed using either a symmetric key approach or an asymmetric key approach.  With the symmetric key approach, log chain library 112 can input log key K.sub.j and the contents of the log chain node to, e.g., a message authentication code (MAC)-based digital signature algorithm A.sub.mac in order to generate the node signature.  In this case, at the time of verifying the integrity of the log chain node, log chain verification service 114 will generally need to provide the key derivation metadata included in the node header to key management service 108 (or a separate "oracle" with access to secret master key K.sub.m), which in turn can derive the log key from the metadata and K.sub.m and return the log key to log chain verification service 114 for signature verification.).
Regarding claim 17, the non-transitory computer readable storage medium of claim 15, wherein the one or more instructions further cause the processor to perform:
forwarding the new entry to one or more endorser peers in the network (Tran [0205]: A coordinator of the two-phase commitment is, in some embodiments, a trusted node, for example a node that both traders mutually agree to have act as coordinator (including each other).  In additional and/or alternative embodiments, the coordinator is elected based on the network protocol.  For example, a node can be elected as coordinator based on random or pseudo-random token exchange, uptime, number of validated transactions sent, or other qualifier.  Regardless of the coordinator, after each node is committed, appropriate transaction messages are broadcast to transfer Blockchain token ownership.).
Regarding claim 18, the non-transitory computer readable storage medium of claim 17, wherein the endorser peers each have local cache memories to store the hashes of the previously signed entries for the common block (Tran [0293]: When Provider 1 adds a record for a new patient, using the GRLT on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT entries.  If the cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a broadcast requesting institutions who handles the patient identity string or the blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull  hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 19, the non-transitory computer readable storage medium of claim 17, wherein the local cache memories are erased when the common block is completed and a new block is initiated (Tran [0293]: When Provider 1 adds a record for a new patient, using the GRLT on the blockchain, the patient's identifying information is first resolved to their matching Ethereum address and the corresponding PPLT is located.  Provider 1 uses a cached GRLT table to look up any existing records of the patient in the PPLT.  For all matching PPLTs, Provider 1 broadcasts a smart contract requesting patient information to all matching PPLT entries.  If the cache did not produce a result for the patient identity string or blockchain address, Provider 1 can send a broadcast requesting institutions who handles the patient identity string or the blockchain address to all providers.  Eventually, Provider 2 responds with its addresses.  Provider 2 may insert an entry for Provider 1 into its address resolution table for future use.  Provider 1 caches the response information in its table and can now pull information from Provider 2 and/or supplement the information known to Provider 2 with hashed addresses to storage areas controlled by Provider 1.).
Regarding claim 20, the non-transitory computer readable storage medium of claim 15, wherein, when the one or more instructions cause the processor to verify the one or more new entry signatures for committal, the one or more instructions further cause the processor to perform:
multiple iterations of verifying (MIV), wherein MIV < a total number of verified entries (VE) (Acar [0022]: Log chain library 112 can subsequently sign the log chain node using log key K.sub.j and an appropriate digital signature function (block 210), add the resulting digital signature to the log chain node (block 212), and save the log chain node to log store 106, thereby completing the log write operation (block 214).  Although not explicitly shown, log chain library 112 can repeat these steps for additional log entries generated by service instance 102, resulting in a chain of multiple log chain nodes (e.g., log chain 216 shown in log store 106) that are cryptographically linked to each other via the previous node hash included in each node.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Peffers, US 2019/0026146, Apparatuses, Methods, and Systems for blockchain transaction acceleration
Cecchetti, US 2017/0031676, Blockchain computer data distribution
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154